ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
PBS&J Constructors, Inc.                      )      ASBCA Nos. 60513, 60683
                                              )
Under Contract No. W9127S-10-C-6016           )

APPEARANCE FOR THE APPELLANT:                        John S. Vento, Esq.
                                                      Trenam Law
                                                      Tampa, FL

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     S. DeAnn Lehigh, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Little Rock

        OPINION BY ADMINISTRATIVE JUDGE DAYID D' ALESSANDRIS

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$925,000. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
9 November 2016 until date of payment.

      Dated: 22 November 2016


                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur



~~ 4tU                                            RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60513, 60683, Appeals of
PBS&J Constructors, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2